UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA

          -v-
                                                                No. 13 Cr. 340 (RJS)
 GEORGE KOKENYEI,                                                     ORDER

                               Supervisee.


RICHARD J. SULLIVAN, Circuit Judge:

         For the reasons stated on the record at the conference held earlier today, IT IS HEREBY

ORDERED THAT Supervisee’s motion for early termination of supervised release is granted. The

Court extends its best wishes to Mr. Kokenyei and his family.

SO ORDERED.

Dated:                 June 29, 2021
                       New York, New York

                                                    ___________________________________
                                                    RICHARD J. SULLIVAN
                                                    UNITED STATES CIRCUIT JUDGE
                                                    Sitting by Designation
